
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1668
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2010
			Mr. Cardoza submitted
			 the following resolution; which was referred to the
			 Committee on
			 Agriculture
		
		RESOLUTION
		Recognizing the 100th anniversary of the
		  formation of the California Almond Growers Exchange, a cooperative to market
		  almonds produced by members of the cooperative.
	
	
		Whereas, on May 6, 1910, 230 California almond growers
			 formed the California Almond Growers Exchange, a cooperative to market their
			 almond production;
		Whereas 60 percent of California’s almond growers
			 eventually joined the cooperative and developed America’s first brand for
			 almonds, Blue Diamond, named after the world’s highest quality gem;
		Whereas by 1917, representatives of Blue Diamond made
			 their first trip to Italy and Spain to share cultural and marketing
			 information, and this was the first promotion and marketing of California
			 almonds in foreign markets;
		Whereas Blue Diamond established a partnership with the
			 Federal Government to obtain better rail rates and transmitted the first speech
			 in America aboard a train headed cross country about the importance of
			 equitable almond prices;
		Whereas in 1937, Blue Diamond developed the first
			 cellophane bag to package almonds and funded the first nutrition research to
			 establish almonds as an essential food in the Federal school lunch
			 program;
		Whereas in 1949, Blue Diamond introduced the first snack
			 almond in America, Smokehouse Cocktail Almonds, which became the first treenut
			 to be served to passengers on airlines;
		Whereas in 1950, Blue Diamond established the Almond Board
			 of California, a Federal marketing order to collect market information, fund
			 research and promote California almonds;
		Whereas Blue Diamond opened the Japanese market in the
			 1950s and established its first foreign office in Japan soon afterwards;
		Whereas Blue Diamond exported California almonds to
			 Russia, when it was still the Soviet Union, and at one time, Russia was the
			 largest export market for United States almonds;
		Whereas, in the 1970s, Blue Diamond opened the Indian
			 market for California almonds, and India now imports over $100 million of
			 California almonds, which make California almonds the largest United States
			 export to India;
		Whereas Blue Diamond is now expanding the market in China
			 for California almonds;
		Whereas, from a small industry of three million pounds of
			 almonds in 1910, California is now producing over 1.65 billion pounds of
			 almonds annually, which is 80 percent of the global supply;
		Whereas Blue Diamond’s business has grown to nearly $1
			 billion, and more than half of California’s almond growers are members of the
			 cooperative; and
		Whereas almonds are California’s largest food export, and
			 almonds also rank as the largest tree crop in the world: Now, therefore, be
			 it
		
	
		That the House of Representatives
			 recognizes the California Almond Growers Exchange for its 100 years of
			 leadership in developing and promoting the California almond industry both
			 domestically and worldwide.
		
